Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 1, 1974, which reversed the decision of a referee and affirmed the initial determination of the Industrial Commissioner holding claimant ineligible to receive benefits effective April 26, 1971 to May 7, 1972 and October 23, 1972 to February 18, 1973 because she was not totally unemployed, charging her with an overpayment of $2,744 in benefits ruled to be recoverable, and holding that she willfully made false statements to receive benefits. The board found that claimant’s periods of unemployment were contrived and manipulated based primarily on the facts that claimant’s first period of unemployment terminated when her rights to receive benefits terminated and that she worked 22 weeks and then refiled for benefits. Considering the plan apparently adopted by the claimant and her son, the employer, there was substantial evidence to sustain the conclusion found by the board. (See Matter of Hirsch [Catherwood], 29 AD2d 702.) Decision affirmed, without costs. Greenblott, J. P., Main, Larkin, Herlihy and Reynolds, JJ., concur.